UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT


                                 No. 01-50198


                   IN THE MATTER OF: I G SERVICES, LTD.,
                                                         Debtors.
   IWG HOLDINGS, LTD.; RIO MANAGEMENT, INC.; INVERWORLD, LTD.,

                                                                     Appellants,

                                      v.


                             LEN B. BLACKWELL,

                                                                      Appellee.


         Appeal from the United States District Court for the
                       Western District of Texas
                             (SA-01-CV-119)

                                August 15, 2001

Before DAVIS and JONES, Circuit Judges, and BARBOUR,* District
Judge.

PER CURIAM:**

             The   appellants    styled    this   appeal   as   an   “emergency

appeal” from an order tentatively rejecting their attempt to assert

privilege over the documents at issue.            The appellants should have

styled this as a request for mandamus, and under the circumstances


     *
            District Judge of the Southern District of Mississippi, sitting by
designation.
     **
            Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
of   this   case   we   will   treat   it    as    such.     Mandamus     is    “an

extraordinary remedy reserved for extraordinary cases.”                   In re:

Occidental    Petroleum    Corp.,    217 F.3d 293,   295   (5th   Cir.2000)

(denying    mandamus    relief   where     the    petitioners    asserted      that

documents were privileged).         To obtain a writ of mandamus in this

case, the appellants “must show not only that the [bankruptcy]

court erred, but that it clearly and indisputably erred.”                  Id.

            The court has carefully considered this appeal in light

of the briefs, oral argument, and pertinent portions of the record.

Having done so, we conclude that the bankruptcy court did not

clearly and indisputably err in admitting evidence submitted by

Blackwell or excluding appellants’ evidence for the purpose of

preliminarily determining the parties’ discovery dispute over the

subpoena.    Further, Blackwell did not waive his right to assert

control over the privileges and documents of Rio Management, Inc.

(“Rio”) and Inverworld, Ltd. (“Inverworld”) by virtue of his

actions in the subpoena proceeding in the Southern District of New

York. Finally, in light of its evidentiary rulings, the bankruptcy

court’s preliminary       determination      that    Blackwell    controls      the

documents and privileges of Rio and Inverworld for purposes of

enforcing the subpoena was not clearly and indisputably erroneous.

            The bankruptcy court’s ruling makes clear, and we agree,

that it does not finally adjudicate for any purpose the question of



                                       2
who or what entity controls Rio and IW, Ltd., and further, that it

does not prematurely resolve any specific claims of privilege or

waiver thereof concerning the documents.

          The petition, construed as seeking mandamus relief, is

DENIED.




                                3